Citation Nr: 1022303	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  03-16 241	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to a 
service-connected left knee disability.

2.  Entitlement to service connection for a right knee 
disorder also secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2010, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.

The Board is remanding the claim for service connection for a 
right knee disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  Whereas the Board is going ahead and deciding 
the claim for depression.


FINDINGS OF FACT

1.  Service connection has been established and a 10 percent 
rating assigned for a left knee disability.

2.  The Veteran's depression was first diagnosed many years 
after his military service ended in October 1976 and has not 
been linked by competent medical evidence either directly to 
his service or secondarily to his 
service-connected left knee disability.




CONCLUSION OF LAW

The Veteran's depression was not incurred in or aggravated by 
service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

The Veteran was provided VCAA notice in response to his claim 
in a letter dated in June 2005.  The letter indicated the 
types of information and evidence needed to substantiate a 
claim for service connection on a secondary basis and 
explained the division of responsibility between him and VA 
in obtaining this supporting evidence, including lay evidence 
and private and VA medical treatment records.  It further 
deserves mentioning that this letter was issued prior to the 
initial adjudication of his claim by the RO in December 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).

That June 2005 letter did not also discuss the downstream 
disability rating and effective date elements of the claim.  
See Dingess, supra.  But the RO has since provided this 
additional Dingess notice in a more recent April 2010 letter.  
And there has been no reason since providing that additional 
Dingess notice, and giving the Veteran time to respond to it, 
to readjudicate his claim because he has not identified or 
submitted any additional evidence that might change the 
outcome of the prior adjudication of this claim.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).  See, too, 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (both indicating that, as a matter of law, the 
provision of adequate VCAA notice prior to a readjudication, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.).  And in any event, since the Board will 
conclude below that the preponderance of the evidence is 
against his underlying claim for service connection, any 
questions as to the appropriate downstream disability rating 
and/or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. 
Supreme Court made clear that reviewing Courts are precluded 
from applying a mandatory presumption of prejudice regarding 
the provision, or lack thereof, of VCAA notice.  Instead, 
the reviewing Court should look to whether the lack of notice 
was outcome determinative.  Furthermore, the appellant, not 
VA, has the burden of showing why a VCAA notice error is 
outcome determinative, i.e., unduly prejudicial.  
Thus, absent this pleading or showing, the duty to notify has 
been satisfied in this case.  38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim for service 
connection for depression.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all relevant VA and non-VA 
treatment records that he and his representative identified.  
He also was provided a VA examination in October 2005 to 
determine whether there was a correlation between his 
depression and service-connected left knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

During his more recent April 2010 hearing, the Veteran 
maintained that he is entitled to another VA examination 
concerning this claim because he does not believe that 
October 2005 examiner took the time needed to make this 
important determination.  He says that examination was 
cursory, at best, and that he felt like he was being rushed 
along as if on an assembly line.  However, the report of that 
evaluation provides this requested medical nexus opinion and 
the Veteran has not offered any additional evidence, other 
than his unsubstantiated lay allegation, to give the Board 
reason to question that VA examiner's findings.  
See Waters v. Shinseki, No. 2009-7071 (Apr. 6, 2010).

Accordingly, no further development of the claim is necessary 
to meet the requirements of the VCAA or Court.

II.  Service Connection for Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

An in-service injury alone is not enough, as there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
or this is legitimately questionable, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  As well, when aggravation 
of a Veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, he 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection on this secondary basis requires:  (1) 
evidence of current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); see also Velez v. West, 11 Vet. 
App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (holding that competent medical nexus evidence is 
required to associate a secondary condition with a service-
connected disability).

In the present case, the Veteran has received the required 
diagnosis of depression to confirm he at least has it.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
that absent this proof he has this alleged condition to show 
current disability, there could be no valid claim).



So the determinative issue is whether his depression is 
somehow attributable to his military service - including, as 
mentioned, by way of his already service-connected left knee 
disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And, unfortunately, there is simply 
no competent evidence of record establishing this required 
correlation.

When determining whether a Veteran is entitled to service 
connection, all potential theories of entitlement (directive, 
presumptive and secondary) must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Here, though, the Veteran is not alleging, and the medical 
and other evidence does not otherwise suggest, that he is 
entitled to service connection on the basis of direct 
incurrence of his depression in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  And, indeed, his 
service treatment records make no reference to depression, 
either by way of complaint or objective finding.  Struck v. 
Brown, 9 Vet. App. 145 (1996).  The same is true for the one 
year following his discharge in October 1976, and regardless, 
depression is not considered a disease that is subject to 
service connection on this presumptive basis even if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 
28, 2006), a "psychosis" subject to this presumption includes 
the following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So this regulation clearly does not also include depression.



In fact, the record shows the Veteran first received a 
diagnosis of depression many years after his separation from 
active duty.  In particular, a March 1999 VA outpatient 
treatment record lists diagnoses of dysthymia and rule out 
major depressive disorder.  Subsequent VA outpatient 
treatment records confirm the diagnosis of major depressive 
disorder.  Thus, at best, these records show a 23-year lapse 
between the Veteran's separation from active duty and the 
initial documented complaint or diagnosis of depression, 
which additionally goes against any notion that his 
depression dates back to his military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  Moreover, none of these records 
attributes his depression directly to his military service.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Thus, there is no basis for granting the claim under either a 
direct-incurrence theory or alternatively on the basis of 
presumptive incurrence in service.

The Veteran's claim also fails on the remaining secondary 
basis.  His VA outpatient treatment records include several 
entries in which he reported feeling depressed since learning 
of his hepatitis C diagnosis.  Interestingly, none of these 
records also mentions his service-connected left knee 
disability as a factor contributing to his depression.

And an October 2005 VA psychiatric examination report 
provides further evidence against the claim.  Based on a 
review of the claims file, an interview with the Veteran, and 
a psychological evaluation, the VA examiner concluded that a 
"nexus between [the Veteran's] depressive disorder and his 
left knee condition cannot be established without resorting 
to mere speculation."  See Bloom v. West, 13 Vet. App. 185, 
187 (1999) (indicating a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).



But use of cautious or equivocal language does not always 
express inconclusiveness in a doctor's opinion.  Rather, the 
opinion should be viewed in its full context and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

And in further explanation, this VA examiner indicated:

It is more likely than not the Veteran's depressive 
disorder is secondary to coping with life stressors 
that include financial stressors, being diagnosed 
with hepatitis C, divorce, and not having the 
acquired adaptive coping skills given his history 
of polydrug abuse/dependence that began in 
childhood until remission of polysubstance 
abuse/dependence in 1998.  Progress note dated 
4/2/99 indicates that he attributed his depression 
to grief from the death of his mother in Oct 1998.  
Review of treatment progress notes does not reveal 
a link between the Veteran's depressive disorder 
and his knee condition.  

So, ultimately, this VA examiner concluded the Veteran's 
depression is unrelated to his service-connected left knee 
disability but, instead, the result of several other 
unrelated factors, though they, too, are indeed unfortunate.  
And since this opinion was based on the Veteran's history, a 
review of the medical evidence, findings from a psychological 
evaluation, and is supported by sound rationale, it provides 
compelling evidence against the Veteran's claim.  In other 
words, the VA examiner applied valid medical analysis to the 
significant facts of this case in reaching this conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.)



Even as a layman, the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge, e.g., 
feeling sad or depressed about his service-connected left 
knee disability.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Federal Circuit Court has held that lay 
evidence is one type of evidence that must be considered, and 
that competent lay evidence can be sufficient in and of 
itself.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  But the Board must still assess the credibility 
of his lay statements and weight them against the medical 
and other evidence of record to determine their eventual 
probative value.  38 C.F.R. § 3.159(a)(2).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

And, as explained, this particular condition at issue - 
namely, depression, and its purported relationship to the 
service-connected left knee disability must be substantiated 
by medical evidence, not just lay opinion.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); see also Velez v. West, 
11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. 
App. 237 (1999).  And the medical opinion in this instance is 
clearly unfavorable to the claim.  The Veteran has not 
offered any medical evidence to refute the VA examiner's 
unfavorable opinion, so it is uncontroverted.

At times other than when in connection with this claim, the 
Veteran has attributed his depression to his hepatitis C, 
divorce, financial situation, and the death of his mother.  
Never once did he also mention his left knee disability as a 
source of his depression.  See Caluza v. Brown, 7 Vet. App. 
498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. 
Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self- interest, malingering, 
desire for monetary gain, and witness demeanor).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for depression secondary 
to his service-connected left knee disability.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of 
this claim is denied.


ORDER

The claim for service connection for depression is denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's remaining claim for service 
connection for a right knee disorder, which he is also 
alleging is secondary to his service-connected left knee 
disability.

As noted, service connection has been established and a 10 
percent rating assigned for a left knee disability - status 
post medial collateral tear with postoperative repair; status 
post repair of meniscal tear; and degenerative joint disease.  
An October 2005 VA examination report also list a diagnosis 
of synovitis of the right knee.  The VA examiner commented 
that the Veteran's right knee condition was not caused by or 
a result of his service connected left knee condition.  
However, this VA examiner failed to also comment on the 
additional, ancillary, issue of whether the service-connected 
left knee disability has alternatively aggravated the right 
knee disorder, which is another viable basis for granting 
secondary service connection.  38 C.F.R. § 3.310(b) and 
Allen, 7 Vet. App. at 448.

So additional medical comment is needed to assist in making 
this equally important determination.  See 38 U.S.C.A.§ 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this remaining claim is REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another VA 
examination, this time for a medical 
opinion concerning the likelihood (very 
likely, as likely as not, or unlikely) the 
service-connected left knee disability has 
chronically, i.e., permanently aggravated 
the right knee disorder.  [Note:  the 
October 2005 VA examiner's opinion 
only addresses whether the service-
connected left knee disability caused the 
right knee disorder, concluding it did 
not.]

To facilitate obtaining this additional 
opinion, the Veteran's claims file must be 
made available to the designated examiner 
for review of the pertinent history.  This 
includes a complete copy of this remand.  
All necessary diagnostic testing and 
evaluation should be conducted.

If it is determined the service-connected 
left knee disability has chronically 
aggravated the right knee disorder, then 
the examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the aggravation 
(i.e., estimate the amount of additional 
disability the Veteran has above and 
beyond that he had prior to the 
aggravation).

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



2.  Then readjudicate this remaining claim 
in light of the additional evidence.  If 
it is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


